OFFICE    OF THE A-ITORNEY        GENERAL    OF TEXAS
                                 AUSTIN




                                                          c\
Honorable    J. B. McDonald
Gommleaioner,Depertaent
of Agrioulture
Austin,   Texas

Mar    Mr. MoDonald:        Attention:          Xr&$%3J       B.\Eau@man




            Your request   for                        thie    department
made    aa follows   :




                                          /or stallion   to
                                          eok and Stallion

                        o. 12, (Lms of Texas,    15th Lsgisla-
                        t dsslfmg with the subjeab oi author-
                   ent selating   to *State-owned jaoks and
stalliorzs and the lease thereor.w    There is nothlng In the
Aot that would oonfer the authority    mentioned in your inquiry.
          Morsover, in no event oould an expenditure be made
by your dspartnient f?rom any fund or source whatsoever,      in the
ebsenoe of a speaific   appropriation   the-for,     and an examina-
tion 02 the current papropr~iation tails      to disclose  any item
that would cover the subject.      The neareat approach, perhaps,
        I;onoradleJ. E. MaDonald - page 2



        to such an gpproprlation is to be found in the fees ap-
        propriated under ~Item 108, and it will be seen that
        those rees are lor the apeclflo purposes of paying "ad-
        ditional sglarIes, equipment, autotioblles,trevellng ex-
        penses and other neoeasary expenses lnoldent to tkiead-
        ministration of these ects (there!.nenuz,erated),and such
        fees collecte:"s!?sllbe used for no other purposed."
                     iYetrust this will be suifjcient answer to your
        inquiry.
                                           Very truly yours
                                        ATTCLRFIFXGZ?ERAL OF TEXiS


                                        By, (6) Ooie Spesr
                                                 Assistant


        OS-m
        ,os-JBs

....:   APPRQVRD. mm. .39.,..L1943~..            .Al?Fit0sw‘ ~exwa

                                                  By (8) MB,    Chairman